Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1 and 4-6 are pending. Claim 3 has been canceled. Claims 1 and 5 have been amended. Claims 1 and 4-6 are presented for examination on the merits.

Improper Markush
The rejection of claims 1 and 3-6 under the judicially created basis of improper Markush group of alternatives is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 112
The rejection of claims 1 and 4-6 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.

Terminal Disclaimer
The terminal disclaimers filed on 8/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10668132 and US Appl. 16/888708 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658